Per Curiam,.

After a former trial .and a determination in favor of the plaintiff, the judgment was reversed and a new trial ordered because of the exclusion, upon objections of the plaintiff, o'f evidence apparently relevant to the case of the defendants. These objections not now reappearing, upon the omission of the defendants to ask for that evidence, and nothing of merit appearing in the exceptions taken by the appellants, upon the second trial, the judgment appealed from is affirmed, with costs.
Present: Freedman, P. J.; MaoLean and Leventritt, JJ.
Judgment affirmed, with costs.